
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 21
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mr. Conaway (for
			 himself, Mr. Gene Green of Texas,
			 Mr. Akin, Mr. Alexander, Mr.
			 Austria, Mr. Bachus,
			 Mr. Bartlett,
			 Mr. Bonner,
			 Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mrs. Capito,
			 Mr. Coffman of Colorado,
			 Mr. Crenshaw,
			 Mr. Diaz-Balart,
			 Mrs. Emerson,
			 Mr. Gerlach,
			 Mr. Gingrey of Georgia,
			 Ms. Granger,
			 Mr. Huelskamp,
			 Ms. Jenkins,
			 Mr. Jordan,
			 Mr. LaTourette,
			 Mr. Lamborn,
			 Mr. Lance,
			 Mr. Latta,
			 Mr. LoBiondo,
			 Mr. Long, Mrs. Lummis, Mr.
			 McCaul, Mrs. McMorris
			 Rodgers, Mr. Miller of
			 Florida, Mr. Neugebauer,
			 Mr. Olson,
			 Mr. Paul, Mr. Paulsen, Mr.
			 Petri, Mr. Pompeo,
			 Mr. Posey,
			 Mr. Royce,
			 Mr. Ryan of Wisconsin,
			 Mr. Simpson,
			 Mr. Terry,
			 Mr. Thompson of Pennsylvania,
			 Mr. Tiberi,
			 Mr. Walden,
			 Mr. Wilson of South Carolina,
			 Mr. Young of Alaska,
			 Mr. Boswell,
			 Mr. Butterfield,
			 Mr. Capuano,
			 Mr. Cardoza,
			 Mr. Courtney,
			 Mr. Dingell,
			 Mr. Hastings of Florida,
			 Mr. Hinojosa,
			 Mr. Holden,
			 Ms. Kaptur,
			 Mr. Kissell,
			 Mr. Loebsack,
			 Mr. McIntyre,
			 Mr. Meeks,
			 Mr. Rangel,
			 Mr. Ross of Arkansas,
			 Mr. Ryan of Ohio,
			 Mr. Sarbanes,
			 Mr. Shuler,
			 Mr. Hastings of Washington,
			 Mr. Culberson,
			 Mr. Carnahan,
			 Mr. Runyan,
			 Mr. Kline,
			 Mr. Sessions,
			 Mr. Rogers of Michigan,
			 Mr. McHenry,
			 Mr. Latham,
			 Ms. Foxx, and
			 Mr. Canseco) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Supporting the Local Radio Freedom
		  Act.
	
	
		Whereas the United States enjoys broadcasting and sound
			 recording industries that are the envy of the world, due to the symbiotic
			 relationship that has existed among these industries for many decades;
		Whereas for more than 80 years, Congress has rejected
			 repeated calls by the recording industry to impose a performance fee on local
			 radio stations for simply playing music on the radio and upsetting the mutually
			 beneficial relationship between local radio and the recording industry;
		Whereas local radio stations provide free publicity and
			 promotion to the recording industry and performers of music in the form of
			 radio air play, interviews with performers, introduction of new performers,
			 concert promotions, and publicity that promotes the sale of music, concert
			 tickets, ring tones, music videos and associated merchandise;
		Whereas Congress found that “the sale of many sound
			 recordings and the careers of many performers benefited considerably from
			 airplay and other promotional activities provided by both noncommercial and
			 advertiser-supported, free over-the-air broadcasting”;
		Whereas local radio broadcasters provide tens of thousands
			 of hours of essential local news and weather information during times of
			 national emergencies and natural disasters, such as September 11th, and
			 Hurricanes Katrina, Rita, and Ike, as well as public affairs programming,
			 sports, and hundreds of millions of dollars of time for public service
			 announcements and local fund raising efforts for worthy charitable causes, all
			 of which are jeopardized if local radio stations are forced to divert revenues
			 to pay for a new performance fee;
		Whereas there are many thousands of local radio stations
			 that will suffer severe economic hardship if any new performance fee is
			 imposed, as will many other small businesses that play music including bars,
			 restaurants, retail establishments, sports and other entertainment venues,
			 shopping centers and transportation facilities; and
		Whereas the hardship that would result from a new
			 performance fee would hurt American businesses, and ultimately the American
			 consumers who rely on local radio for news, weather, and entertainment; and
			 such a performance fee is not justified when the current system has produced
			 the most prolific and innovative broadcasting, music, and sound recording
			 industries in the world: Now, therefore, be it
		
	
		That Congress should not impose any new
			 performance fee, tax, royalty, or other charge relating to the public
			 performance of sound recordings on a local radio station for broadcasting sound
			 recordings over-the-air, or on any business for such public performance of
			 sound recordings.
		
